Exhibit 10.3
AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) dated as of June 11,
2009 is by and among WMS INDUSTRIES INC., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined in the Credit Agreement referred
to below) set forth on the signature page hereto, the financial institutions
that are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as agent for the Lenders (in such capacity, the “Agent”).
 
RECITALS:
 
WHEREAS, the Borrower, the other Loan Parties, the Agent and the Lenders are
parties to a Credit Agreement dated as of May 1, 2006 (as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make loans and other extensions of
credit to the Borrower in accordance with the terms thereof;
 
WHEREAS, the Borrower and the other Loan Parties have requested that the Agent
and the Lenders make certain amendments to the Credit Agreement all as set forth
more fully herein;
 
WHEREAS, the Agent and the Lenders are willing to amend the Credit Agreement,
subject to the terms and conditions of this Amendment; and
 
WHEREAS, this Amendment shall constitute a Loan Document, these Recitals shall
be construed as part of this Amendment and capitalized terms used but not
otherwise defined in this Amendment shall have the meanings described to them in
the Credit Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements, promises
and covenants set forth below, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1 Consent of Required Lenders.  Subject to the satisfaction of the
conditions set forth in Section 4 below, and in reliance on the representations
and warranties set forth in Section 3 below, notwithstanding any section of the
Credit Agreement or any other Loan Documents that would otherwise prohibit the
foregoing transaction described in this section hereto and pursuant to Section
6.04 of the Credit Agreement, Required Lenders hereby consent to the Borrower or
any of the Loan Parties advancing funds and/or purchasing convertible notes, in
a amount not to exceed a maximum aggregate of $6,200,000.00 in connection with
strategic investments with third parties, in each case with prior written
disclosure to the Agent.

 
SECTION 2 Amendments to Credit Agreement.
 
(a) Section 6.11(a) Capital Expenditures.  Section 6.11(a) of the Credit
Agreement is hereby amended and restated to read as follows:
 
“(a)           Capital Expenditures.  No Loan Party will, nor will it permit any
Subsidiary to, incur or make Capital Expenditures (excluding expenditures for
gaming operations equipment) in an aggregate amount for the Borrower and its
Subsidiaries in excess of $60,000,000 for any fiscal year.”
 
(b) Section 6.04(c).  Section 6.04(c) of the Credit Agreement is hereby amended
by deleting “$65,000,000” where it appears therein and inserting therefor the
amount “$85,000,000.”
 
(c) Section 6.04(d).  Section 6.04(d) of the Credit Agreement is hereby amended
by deleting “$65,000,000” where it appears therein and inserting therefor the
amount “$85,000,000.”
 
(d) Section 6.04(e).  Section 6.04(e) of the Credit Agreement is hereby amended
by deleting “$65,000,000” where it appears therein and inserting therefor the
amount “$85,000,000.”
 
(e) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Permitted Investments” to add paragraph (g), in
Section 1.01 of the Credit Agreement, as follows:
 
““Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
 
(f) investments in accordance with Borrower’s Investment Policy as delivered to
Administrative Agent prior to the date of this Agreement, with such changes
thereto as are acceptable to Administrative Agent in its sole discretion; and
 
(g) strategic investments with third parties, in each case with prior written
disclosure to the Agent, wherein the Borrower or any Loan Party will advance
funds and/or purchase convertible notes, in an amount not to exceed a maximum
aggregate of $6,200,000.00.”
1


 
SECTION 3 Representations and Warranties.  To induce the Agent and the Lenders
to enter into this Amendment, the Borrower and each Loan Party jointly and
severally represent and warrant that:
 
(a) No Default.  After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing as of the date hereof;
 
(b) Representations and Warranties.  As of the date hereof, the representations
and warranties of the Borrower and each Loan Party contained in the Loan
Documents are true, accurate and complete in all material respects on and as of
the date hereof to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date; and
 
(c) Organizational Authority.  (i) The execution, delivery and performance by
each of the Borrower and each other Loan Party to this Amendment are within such
Person’s organizational powers and have been duly authorized by all necessary
organizational action on the part of such Person, (ii) this Amendment represents
the legal, valid and binding obligation of each of the Borrower and each other
Loan Party enforceable against such Person in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject to general principles of equity regardless of whether considered in
a proceeding in equity or at law and (iii) none of the execution, delivery or
performance by the Borrower or any other Loan Party of this Amendment
(1) violates any applicable law or regulation, or any decree of any governmental
body, (2) violates or results in a default under any indenture, material
agreement or other material instrument to which such Person is a party or by
which such Person or any of its property is bound, or gives rise to a right
thereunder to require any payment to be made by such Person, (3) results in the
creation or imposition of any Lien (other than Permitted Encumbrances) upon any
assets or properties of any Loan Party,
 
(4) violates the charter, bylaws or other organizational documents of such
Person, or (5) requires the consent, approval or authorization of, or
declaration or filing with, any other Person, except for those already duly
obtained.
 
SECTION 4 Conditions Precedent.  The effectiveness of this Amendment is subject
to the following conditions precedent:
 
(a) No Default.  After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement, as amended hereby, shall have occurred and
be continuing as of the date hereof.
 
(b) Warranties and Representations.  After giving effect to this Amendment and
the transactions contemplated hereby, the warranties and representations of each
Loan Party contained in the Loan Documents shall be true and correct in all
material respects as of the effective date hereof, with the same effect as
though made on such date, except to the extent that such warranties and
representations expressly relate to an earlier date, and all of such
representations and warranties (except those relating to an earlier date) are
hereby remade by each Loan Party as of the date hereof.
 
(c) Executed Amendment.  The Agent shall have received four (4) original
executed copies of this Amendment.
 
(d) Payment of Fees and Expenses.  Payment by the Borrower of the all accrued
and unpaid fees, costs and expenses referred to in Section 6(c) below.
 
SECTION 5 Reference to and Effect on Loan Documents.
 
(a) Ratification.  Except as specifically amended above, the Credit Agreement
and the other Loan Documents shall remain in full force and
effect.  Notwithstanding anything contained herein, the terms of this Amendment
are not intended to and do not effect a novation of the Credit Agreement or any
other Loan Document.  The Borrower and each other Loan Party hereby ratifies and
reaffirms each of the terms and conditions of the Loan Documents to which it is
a party and all of its obligations thereunder.
 
(b) No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders or
the Agent under the Credit Agreement or any of the other Loan Documents.
 
(c) References.  Upon the effectiveness of this Amendment, each reference in
(a) the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
similar import and (b) any other Loan Document to “the Credit Agreement” or
words of similar import shall, in each case and except as otherwise specifically
stated therein, mean and be a reference to the Credit Agreement as amended
hereby.
 
SECTION 6 Miscellaneous.
 
(a) Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the Loan Parties, Agent, the Lenders and their respective
successors and assigns.
 
(b) Entire Agreement.  This Amendment constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other understandings, oral or written, with respect to the subject matter
hereof.
 
(c) Fees and Expenses.  In accordance with Section 9.03 of the Credit Agreement,
the Borrower agrees to pay all fees, costs and expenses, including, but not
limited to, reasonable attorneys’ fees and expenses, incurred by the Agent in
connection with the preparation, execution and delivery of this Amendment.
 
(d) Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
(e) Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
(f) Counterparts.  This Amendment may be executed in any number of separate
original counterparts (or telecopied counterparts with original execution copy
to follow) and by the different parties on separate counterparts, each of which
shall be deemed to be an original, but all of such counterparts shall together
constitute one agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopy shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
[SIGNATURE PAGES FOLLOW]
2


 
IN WITNESS WHEREOF, the Loan Parties, the Lenders and the Agent have executed
this Amendment as of the date first above written.
 



 
BORROWER:
 
WMS INDUSTRIES INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
OTHER LOAN PARTIES:
 
WMS GAMING INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WILLIAMS ELECTRONICS GAMES, INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS FINANCE INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS INTERNATIONAL HOLDINGS INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
WMS ASIA HOLDINGS INC.
By: /s/ Scott D. Schweinfurth
Scott D. Schweinfurth
Executive Vice President,
Chief Financial Officer and
Treasurer
 
JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent
By: /s/ Joseph A. Luna
Joseph A. Luna
Senior Vice President




 
BANK OF AMERICA, N.A.
By: /s/ Justin Lien
Justin Lien
Senior Vice President



 
3

